DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the ground(s) that that the inventions should not be separately classified in the art.  This is not found persuasive because while Invention I is not specifically limited to additive manufacturing in B33Y 70/00, the classification best represents the invention as a whole and should be separately classified from Invention II in C09C 1/28.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 10/22/2019 contains non-patent literature item 5 which is an Office Action of the Taiwanese counterpart application. There is no corresponding English language equivalent of the document and therefore cannot be considered by the Examiner at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shun et al. (Advanced Materials Research, Vol. 721, Jul. 2013,pp. 224-228).
Regarding claim 1, Shun et al. teaches molybdenum coating on SiC particles wherein the SiC particles have a micron size and the molybdenum particles are present as nanoparticles (Abstract and as shown in Fig. 5(b)). The particles are synthesized by mixing MoO3 with SiC particles and heating the composite in a hydrogen reduction atmosphere above the melting point (940oC) (see section 2.3). The Mo particles would therefore be covalently bonded to the surface of the SiC particles.
Regarding claims 2 and 8, the SiC and Mo particles would fall within the claimed range as shown in Fig. (b) based on the provided scale.
Regarding claim 9, the molybdenum particles are coated discontinuously on the surface of the SiC particles (Fig. 5(b))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (Advanced Materials Research, Vol. 721, Jul. 2013,pp. 224-228)
Shun et al. does not specifically teach the coverage of Mo on the surface of the SiC particles. However, Shun et al. teaches that the Mo particles are useful from the standpoint of reducing the detrimental interaction between SiC and copper matrices. (Introduction section). .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (Advanced Materials Research, Vol. 721, Jul. 2013,pp. 224-228) in view of Zhu et al. (U.S. App. Pub. No. 2017/0355894).
Shun et al. is relied upon as described in the rejection of claim 1, above.
Shun et al. does not teach the aspect ratio of the SiC particles.
Zhu et al. teaches a thermally conductive composite comprising a mixture of low and high aspect ratio thermally conductive particles wherein the low aspect ratio thermally conductive particles include SiC. (Abstract and par. [0017]). The aspect ratio f these particles is generally 2:1 or less, preferably 1:1 (par. [0010]) and is used in conjunction with the high aspect ratio particles for tuning the overall thermal conductivity and anisotropy of the composite including the particles. (par. [0043]-[0046]). 
It would have been obvious to one of ordinary skill in the art to optimize the aspect ratio of the SiC particles in Shun et al.
One of ordinary skill in the art would have found it obvious to optimize the aspect ratio of the particles for the purpose of using in conjunction with other higher aspect ratio fillers for adjusting the thermal conductivity and anisotropy of a composite containing the SiC particles.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/10/2021